DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, and 6 are pending. Claims 2, 5, and 7 has been canceled.
The foreign priority document No. 10-2017-0096485 filed on July 28, 2017 has been received and it is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Garsuch et al. (US 2015/0236380) in view of Wegner et al. (US 2014/0030603) and in further view of Nagayama et al. (US 2005/0048371).
With regard to claims 1, 3, and 6, Garsuch et al. teach an electrochemical cell comprising (A) an electrolyte composition, (B) a cathode comprising at least one cathode active material, and (C) an anode comprising at least one anode active material (par.0100-0103). 
The electrochemical cell may be a lithium-sulfur battery (par.0105), and in this case the cathode active material is a sulfur-containing material. The cathode further comprises a conductive material (par.0105).
Garsuch et al. fail to teach that the cathode of the lithium-sulfur battery comprises a binder and the claimed additive.
Wegner et al. teach that the cathode of a lithium-sulfur battery comprises an active material, a conductive additive, and a binder (abstract), wherein the binder holds the components of the cathode together (par.0010).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a binder in the cathode of Garsuch et al., in order to hold together the components of the cathode.
Garsuch et al. and Wegner et al. fail to teach the claimed additive.
However, Nagayama et al. teach that in an electrolyte salt may be included in a positive electrode layer in order to enhance the ion conductivity (par.0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include an electrolyte salt in the cathode of Garsuch modified by Wegner, in order to enhance the ion conductivity.
Garsuch et al. teach that the electrolyte composition (A) comprises a conducting salt (abstract), wherein the conducting salt may be lithium oxalate (par.0064, par.0074, par.0100-0104).
Lithium oxalate is represented by the formula:
 
    PNG
    media_image1.png
    119
    211
    media_image1.png
    Greyscale
 , and it is synonimous with the dilithium oxalate in claims 1 and 3 (see the attached “Lithium oxalate”).
Therefore, the cathode of Garsuch modified by Wegner and Nagayama is equivalent to the positive electrode in claims 1 and 3.
The lithium-sulfur battery of Garsuch modified by Wegner and Nagayama is equivalent to the lithium-sulfur battery in claim 6.
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Garsuch et al. (US 2015/0236380) in view of Wegner et al. (US 2014/0030603) and Nagayama et al. (US 2005/0048371) as applied to claim 1 above, and further in view of Cyman, Jr. et al. (US 2015/0140425).
With regard to claim 4, Garsuch modified by Wegner and Nagayama teach the positive electrode of claim 1 (see paragraph 6 above), but fail to teach the amount of lithium oxalate in the positive electrode.
	Cyman, Jr. et al. teach a cathode material comprising an active material, a carbon material, a binder polymer, a lithium salt, and a solvent (abstract). The cathode material may comprise the salt in an amount of 0.5-5wt% (par.0110).
	Lithium oxalate of Garsuch modified by Wegner and Nagayama is a lithium salt.
	Therefore, it would have been to include lithium oxalate in an amount of 0.5-5wt% in the cathode of Garsuch modified by Wegner and Nagayama, because this range is clearly taught by Cyman, Jr. et al. for salts added to positive active material layers/cathode layers.
The range of 0.5-5wt% encompasses the claimed range.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the rejection of claims 1-3, 6, and 7 under 35 U.S.C. 103 as being unpatentable over Kourtakis et al. (US 2013/0181676) in view of Nagayama et al. (US 2005/0048371) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Kourtakis et al. (US 2013/0181676) in view of Nagayama et al. (US 2005/0048371) as applied to claim 1 above, and further in view of Cyman, Jr. et al. (US 2015/0140425) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claims 1-4, 6, and 7 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0114976) is withdrawn following the applicant’s amendment to claim 1.
However, new grounds of rejection for claims 1, 3, 4, and 6 are shown in paragraphs 5-7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2020/0266433) teach a positive electrode for a secondary battery, the positive electrode including a first positive electrode material mixture layer and a second positive electrode material mixture layer. The first positive electrode material mixture layer includes an active material for overcharge (abstract). The active material for overcharge may be Li2C2O4 (par.0022), which is dilithium oxalate.
Lee et al. is not available as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722